FILED
                           NOT FOR PUBLICATION                              JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEPHEN C. DEAN,                                 No. 07-16399

             Plaintiff - Appellant,              D.C. No. CV-04-01909-SRB-MHB

  v.
                                                 MEMORANDUM *
JOE ARPAIO, sued in his individual and
official capacity; et al.,

             Defendants - Appellees,


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                             Submitted May 25, 2010 **

Before:      CANBY, THOMAS, and W. FLETCHER, Circuit Judges.


       Stephen C. Dean, a former pretrial detainee at the Maricopa County Jail,

appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983

action alleging overcrowding and unsanitary conditions at the jail in violation of


 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review de novo, Beene v. Terhune, 380 F.3d 1149, 1150 (9th Cir. 2004), and we

affirm.

      The district court properly granted summary judgment on the overcrowding

claim because Dean failed to raise a genuine issue of material fact as to whether

there were additional factors such as violence or inadequate staffing to give rise to

an Eighth Amendment violation. See Balla v. Idaho State Bd. of Corr., 869 F.2d

461, 471 (9th Cir. 1989) (“Only when overcrowding is combined with other factors

such as violence or inadequate staffing does overcrowding rise to an eighth

amendment violation.”); Clouthier v. County of Contra Costa, 591 F.3d 1232,

1241-42 (9th Cir. 2010) (because pretrial detainees’ Fourteenth Amendment rights

are comparable to prisoners’ Eighth Amendment rights, the same standards apply).

      The district court properly granted summary judgment on the unsanitary

conditions claim because Dean failed to raise a genuine issue of material fact as to

whether defendants knew of and disregarded an objectively intolerable risk of

harm. See Farmer v. Brennan, 511 U.S. 825, 846 (1994) (“[T]o survive summary

judgment, [plaintiff] must come forward with evidence from which it can be

inferred that the defendant-officials were at the time suit was filed, and are at the


                                                                                07-16399
                                           2
time of summary judgment, knowingly and unreasonably disregarding an

objectively intolerable risk of harm.”).

      We do not consider issues that were not raised in Dean’s opening brief. See

Friends of Yosemite Valley v. Kempthorne, 520 F.3d 1024, 1033 (9th Cir. 2008)

(arguments not raised by a party in the opening brief are deemed abandoned).

      Dean’s remaining contentions are unpersuasive.

      All pending motions are denied.

      AFFIRMED.




                                                                          07-16399
                                           3